Exhibit 10.4

SECOND AMENDMENT TO THE

DIAMETRICS MEDICAL, INC.

2006 INCENTIVE COMPENSATION PLAN

December 26, 2006

1. Purpose of Amendment. The purpose of this Second Amendment (this “Amendment”)
to the Diametrics Medical, Inc. 2006 Incentive Compensation Plan (the “Plan”) is
to amend certain provisions of the Plan relating to stock options granted to
non-employee directors.

2. Amendment to Section 4A.2(b). The Plan is hereby amended by deleting the
existing Section 4A.2(b) thereof and replacing said section with the following:

“(b) Exercise Period and Exercisability. Except as otherwise provided herein,
and unless otherwise specified in the Agreement relating to an option, each
option granted under this Section 4A.2 may be exercised: (i) on the date that is
three months after its date of grant, for 25% of the shares of Common Stock
subject to such option on its date of grant, (ii) on the date that is six months
after its date of grant, for an additional 25% of the shares of Common Stock
subject to such option on its date of grant, (iii) on the date that is nine
months after its date of grant, for an additional 25% of the shares of Common
Stock subject to such option on its date of grant and (iv) on the date that is
twelve months after its date of grant, for an additional 25% of the shares of
Common Stock subject to such option on its date of grant. Unless otherwise
specified in the Agreement relating to an option, each option granted under this
Section 4A.2 shall expire five years after its date of grant. An exercisable
option, or portion thereof, may be exercised in whole or in part only with
respect to whole shares of Common Stock. Options granted under this Section 4A.2
shall be exercisable in accordance with Section 2.1(c).”

3. Amendment to Section 4A.3(a). The Plan is hereby amended by deleting the
existing Section 4A.3(a) thereof and replacing said section with the following:

“(a) Termination by Reason Other than Cause. Unless otherwise specified in the
Agreement relating to an option, if the holder of an option granted under
Section 4A.2 ceases to be a director of the Company by any reason other than
Cause, each such option held by such holder shall be exercisable only to the
extent that such option is exercisable on the effective date of such holder’s
ceasing to be a director and may thereafter be exercised by such holder (or such
holder’s legal representative or similar person) until and including the
earliest to occur of the (i) date which is one year after the effective date of
such holder’s ceasing to be a director and (ii) the expiration date of the term
of such option.”

4. Miscellaneous.

(a) Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Delaware, and construed in
accordance therewith without giving effect to principles of conflicts of law.

 

1



--------------------------------------------------------------------------------

(b) Entire Instrument. This Amendment, together with the Plan, shall be read
together as one instrument. Except as expressly amended pursuant to this
Amendment, the Plan shall remain in full force and effect.

(c) Titles and Subtitles; Construction. The titles of the Section of this
Amendment are for convenience of reference only and are not to be considered in
construing this Amendment.

*                *                *

 

2